Citation Nr: 9900669	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  94-25 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for residuals of 
a left leg injury.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
February 1965.

By a March 1990 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, denied service connection for residuals of a left 
leg injury.  The veteran did not perfect an appeal regarding 
this decision and it became final after one year.  

This appeal arises from a March 1994 rating action in which 
the RO determined that the veteran had not submitted new and 
material evidence to reopen his claim for service connection 
for residuals of a left leg injury.  

In June 1997, the Board of Veterans' Appeals (Board) remanded 
this case for due process development.  This has been 
accomplished.  Also, by letter dated in July 1998, service 
connection was denied for rheumatoid arthritis and the 
veteran was notified of his appellate rights.  An appeal to 
this specific issue has not been taken.  See 38 C.F.R. 
§ 20.201 (1998).

Finally, the Board notes that on his June 1994 substantive 
appeal, the veteran requested a hearing before a Board member 
at the RO.  However, in a written statement dated in May 
1997, the veteran withdrew this request.  


FINDINGS OF FACT

1.  The RO denied service connection for a residuals of a 
left leg injury by a rating decision dated in March 1990; 
there was no timely appeal following notification in March 
1990. 

2.  The evidence obtained since the 1990 rating action 
includes written statements of the veteran.  

3.  The evidence obtained since the 1990 rating action 
concerning service connection for residuals of a left leg 
injury is cumulative of evidence already of record. 


CONCLUSIONS OF LAW

1.  The March 1990 rating action denying service connection 
for residuals of a left leg injury is final.  38 U.S.C.A. 
§ 7105 (c) (West 1991); 38 C.F.R. § 20.302 (1998). 

2.  Evidence submitted since the March 1990 rating action is 
not new and material to reopen the veterans claim concerning 
service connection for residuals of a left leg injury.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that for purposes of a pre-
induction examination in November 1961, the veteran denied 
any history of swollen or painful joints, leg cramps, bone, 
joint or other deformity, lameness, loss of leg or toe, 
trick or locked knee, foot trouble or any neuritis.  The 
veteran underwent an induction examination in February 1963.  
The veteran's feet, lower extremities and other 
musculoskeletal were found to be normal.  Prior to a 
separation examination in January 1965, the veteran denied 
any history of swollen or painful joints, leg cramps, bone, 
joint or other deformity, lameness, loss of leg or toe, 
trick or locked knee, foot trouble or any neuritis.  
During his separation examination, the veteran's feet, lower 
extremities and other musculoskeletal were found to be 
normal.

In June 1981, the veteran filed a claim concerning service 
connection for swelling of the knees and feet, which he 
indicated first manifested in 1964, as well as for a chipped 
heel bone, which he indicated was first manifested in 1963.

In June 1981, medical records from the Veterans 
Administration Medical Center (VAMC) in Huntington, West 
Virginia, were associated with the claims file.  These 
records reflect, in part, outpatient treatment in August 1980 
for, in part, marked swelling around the left knee.

By a July 1981 rating decision, the RO denied service 
connection for swelling of the knees and feet and chipped 
bone of heel.  The veteran did not appeal this decision and 
it became final after one year.  

During an examination for VA purposes in April 1986, the 
veteran reported, in part, weakness and pain in his joints.  
He also reasserted that he suffered a left foot-heel 
fracture during active duty.  

In letters to the veteran dated in January 1987, the RO 
continued to deny service connection for a left foot 
condition.

In February 1990, the veteran filed a written statement, 
indicating that he was seeking to reopen his claim concerning 
service connection for a left leg injury.  He reported that 
this injury happened in 1963 at the Air Force Base in Kansas.

By a March 1990 rating decision, the RO reopened the 
veteran's claim, but continued to deny service connection for 
residuals of left leg injury.  The basis of this denial was 
that the veteran's service medical records did not show a 
left leg injury.  The veteran was advised of this rating 
decision in a letter dated in March 1990.  

The veteran filed a notice of disagreement in May 1990 and a 
statement of the case was issued later that month.  

In a June 1990 written statement, the veteran indicated that 
he did not wish to pursue his appeal and was withdrawing it 
at that time.  A timely substantive appeal was not filed with 
regard to the March 1990 rating action, and this decision 
became final after one year.  38 C.F.R. § 20.302 (1998).

In February 1994, the veteran submitted a Report of 
Accidental Injury, in which he indicated that in May or 
June 1963, he was at the gym of the McConnell Air Force Base 
in Wichita, Kansas.  While jumping on a trampoline, his left 
leg apparently went through between the mat and frame, and 
the veteran hit the floor stiff legged.  The veteran had 
shoved the leg up so badly that he could not walk on the 
leg.  The veteran could not remember the names or addresses 
of any witnesses to the accident, though he apparently 
reported it to his commanding officer.  The veteran indicated 
that he had received first aid from a US Army medic and also 
underwent an X-ray.  There were no broken bones but the 
veteran was reportedly on crutches for up to two weeks.  

In a separate written statement dated in February 1994, the 
veteran denied having undergone other treatment for his left 
leg while in service, nor for approximately 20 years after 
discharge.  He indicated that his first post-service 
treatment for the condition was in 1983 at the Huntington 
VAMC.  

By a January 1994 rating decision, the RO determined, in 
part, that new and material had not been received to 
establish service connection for a left leg injury.  The 
bases of this denial were that the service medical records 
were silent regarding any treatment, complaint or diagnosis 
of a left leg injury, and that the evidence offered by the 
veteran did not show that any current left leg disability was 
incurred in or aggravated by his military service.  

In June 1997, the Board remanded the veteran's claim for 
additional development.

In a September 1997 letter forwarded to the veteran's last 
known address, the RO requested that he furnish new and 
material evidence to show that a leg injury was incurred in 
or aggravated by active duty.  

By a June 1998 rating decision, the RO, in pertinent part, 
confirmed its prior determination that new and material 
evidence had not been submitted to reopen the veteran's claim 
concerning service connection for a left leg injury.  The 
bases of this determination were that the service medical 
records did not show a left leg injury, and that there was no 
evidence of record to show any disability associated with the 
left leg as a residual of the reported injury. 

Subsequently in June 1998, a supplemental statement of the 
case on this matter was issued.

II.  Analysis

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  If the 
Board determines that the appellant has produced new and 
material evidence, the case is reopened and the Board must 
evaluate the merits of the appellants claim considering all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Veterans Appeals (Court) on March 8, 
1991, decided Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
In Colvin, the Court expanded the definition of material 
evidence (hereinafter referred to as the Colvin Test) as 
follow:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The bright 
line rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was clearer and 
more easily applied.  Id.  

In Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), considered the issue of whether the Colvin test was 
a fair rendition of the definition of material evidence 
set forth in the regulation.  The Federal Circuit concluded 
that the Court of Veterans Appeals erred in adopting the 
Colvin test in that it failed to defer to the reasonable 
definition of a statutory term adopted by a regulation 
promulgated by the Secretary.  In summary, the Federal 
Circuit disapproved of the Colvin test as applied to 
veterans claims, vacated the courts decision upholding the 
Boards refusal to reopen Hodges claim and remanded the case 
for reconsideration by the court in light of the proper 
regulatory definition of material evidence.  Therefore, 
in the present case, the Board will review the veterans 
claim to reopen solely in accordance with the criteria found 
in 38 C.F.R. § 3.156.  This will not be prejudicial to the 
veteran as the RO did not rely on the Colvin test in denying 
his claim.  Rather, it was determined that the evidence was 
cumulative in nature and thus was not new.

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  In this case, the Board is required to consider 
all the evidence received since the last disallowance of this 
claim on any basis, or since the rating decision dated in 
March 1990.  Evans.

As noted above, the veteran filed a written statement in 
February 1990 in which he alleged that he injured his left 
leg in 1963 at the Air Force Base in Kansas.  When this claim 
was denied by the RO in March 1990, the basis for the denial 
was that the veteran's service medical records did not show a 
left leg injury.  Subsequent to this final denial, the only 
evidence the veteran has submitted to reopen his claim is a 
Report of Accidental Injury and a written statement, both 
dated in February 1994.  While the Report of Accidental 
Injury contains more details about the veteran's alleged in-
service accident than provided previously, it is merely 
cumulative evidence of the veteran's central allegation: that 
he injured his left leg in service.  The veteran's other 
written statement in February 1994 merely reflected that he 
had not sought treatment for his reported left leg condition 
for nearly 20 years after discharge.  The fact that he was 
not treated for many years postservice for the residuals of 
this injury is likewise cumulative of evidence appearing on 
his original claims form.  Therefore, the evidence submitted 
since the March 1990 is not new and material as defined 
by 38 C.F.R. § 3.156 (1998), and the petition to reopen this 
claim is denied. 

ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for a left leg disability, the 
petition to reopen is denied.


		
Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
